Art Unit: 2455

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
This office action is responsive to amendment filed on September 30, 2021. Claims 12-16 have been amended. No claims have been amended. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, 9, 12-15 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Abdelmonem et al. (US. Pub. No. 2015/0318964 A1, hereinafter Abdelmonem).


Art Unit: 2455

Regarding claim 1. 
         Abdelmonem teaches an apparatus (Abdelmonem teaches in ¶ [0004] and ¶ [0070]-[0071] about a method and apparatus for increasing performance of communication paths by using processor 122 based on a system diagnostic to obtain particular information relating to an interferer and re-tasking the interferer), comprising: a processor configured to cause a device to: monitor first wireless diagnostic information, wherein the first wireless diagnostic information includes respective information corresponding to different operating domains associated with wireless communications of the device (the Examiner has interpreted the claimed “different operating domains” as Wi-Fi, IPSec, baseband, BLUETOOTHTM, mobility, motion sensors, etc. as per Applicant’s disclosure in ¶ [0091] and thus, Abdelmonem teaches in ¶ [0041] that the instruction cause the processor to perform operations including detecting signal interference in a segment of a first plurality of segments occurring in a first radio frequency spectrum of a first wireless communication system and further teaches in ¶ [0074] how the detecting signal interference diagnostic process can be performed in wireless communication system based on the frequency of occurrence in the interferers of the  spectral related information. A mobile unit 12 of Fig. 1 which is equivalent to “wireless communications of device” and further indicates that the mobile unit 12 of Fig. 1 “wireless communication device” operates on different domains such as, Wi-Fi, ZigBee, BLUETOOTHTM, etc. Note that Wi-Fi___33, ZigBee, BLUETOOTHTM are equivalent to the claimed “different operating domains”);
         identify an operating condition of the wireless communications of the device presently experienced by the device, based on the monitored diagnostic information (Abdelmonem teaches in ¶ [0042] how to detect “identify” signal interference according to at least one threshold, monitoring a 

Art Unit: 2455

location of each of a plurality of communication devices which include the mobile unit 12 of Fig. 1 “wireless communication device” communicatively coupled to the plurality of communication systems, detecting ‘identifying” a first communication device i.e., the mobile unit 12 of Fig. 1 “wireless communication device” of the plurality of communication devices experiencing a degradation “identify an operating condition” in communications with a first communication system of the plurality of communication systems and further receiving signal interference information “the monitored diagnostic information” from a plurality of communication systems); and 
           perform a mitigation action corresponding to the operating condition, responsive to identifying the operating condition (Abdelmonem teaches in ¶ [0075] the diagnostic system detects the interferer that impacts the network performance near to the mobile units “wireless communication device” and determines the mitigation process based on the generated geographic reports of the interference and further teaches in ¶ [0128] the method 500 of FIG. 16 can be adapted to apply weights to the power levels, and/or perform correlation analysis to achieve a desired confidence level that the proper interferers are addressed and adapt to prioritize interference mitigation based on frequency of occurrence of the interferers, time of day of the interference, the affect the interference has on network traffic, and/or other suitable factors for prioritizing interference to reduce its impact on the network), wherein the mitigation action mitigates adverse effects that the operating condition has on the wireless communications of the device (Abdelmonem teaches in ¶ [0005] how the method involving short range or long range wireless communications, interference from unexpected wireless sources can impact the performance of a communication system leading to lower throughput, dropped calls, reduced bandwidth which can cause traffic congestion, or other adverse effects, which are undesirable 

Art Unit: 2455

and further teaches in ¶ [0075] how the diagnostic system detects the interferer impact on network performance, and it may provide sufficient information to mitigate interference by means other than filtering, such as, for example, interference avoidance by way of antenna steering at the base station, beam steering, re-tasking an interferer when possible, and so on).

Regarding claim 4. 
      Abdelmonem wherein the different operating domains include different layers of a software stack.
(Abdelmonem teaches in ¶ [0074] a mobile unit 12 of Fig. 1 which is equivalent to “wireless communications of device” operates on different domains such as, Wi-Fi___33, ZigBee, BLUETOOTHTM, etc. and also teaches in Fig. 21 and ¶ [0148] different layers in OSI are provided to perform different functions for example, the above indicated a Wi-Fi___33,  ZigBee, BLUETOOTHTM can interface to these layers and thus, can be applied in a technology stack which includes both software and hardware components of IT infrastructure to perform).

Regarding claim 5. 
        Abdelmonem teaches wherein the mitigation action is defined to correspond to the operating condition based on analysis of crowdsourced wireless diagnostic information from a plurality of devices (the Examiner has interpreted the term “crowdsourced” based on ordinary and customary meaning: such meanings include “obtaining information about multiple devices”, “a large number of devices” or “obtaining data about devices”, and thus, Abdelmonem teaches in ¶ [0075] that a diagnostic system obtains information about several mobile units 12, 13A, 13B, 13C and 13D of Fig. 1 which are 

Art Unit: 2455

equivalent to “crowdsourced wireless”. The diagnostic system obtaining and analyzing the interference data about the several mobile units 12, 13A, 13B, 13C and 13D of Fig. 1 to determine and to provide sufficient information to mitigate interference by means other than filtering, such as, for example, interference avoidance by way of antenna steering at the base station, beam steering, re-tasking an interferer when possible, and so on.).

Regarding claim 6. 
          Abdelmonem teaches wherein the crowdsourced wireless diagnostic information includes one or more device-specific information corresponding to respective devices Atty. Dkt. No.: 1888-73901Page 48 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.of the plurality of devices (note that the Examiner has interpreted the term “device-specific information” as “globally dispersed devices” as per Applicant’s disclosure in ¶ [0013] and thus, Abdelmonem teaches in ¶ [0075] that several mobile units 12, 13A, 13B, 13C and 13D of Fig. 1 which are equivalent to “crowdsourced wireless” and further teaches in ¶ [0047] that the information include the geographical dispersed information of the several mobile units 12, 13A, 13B, 13C and 13D  and base stations 14, 16 of Fig. 1).

Regarding claim 7.
      Abdelmonem teaches wherein the mitigation action is one of a plurality of different mitigation actions that all correspond to the operating condition (Abdelmonem teaches in ¶ [0075] that the diagnostic system can generate temporal and geographic reports showing interferers providing field personnel a means to assess the volume of interference and providing different techniques of mitigation 


Art Unit: 2455

of interference for instance, by means other than filtering, such as, interference avoidance by way of antenna steering at the base station, beam steering, re-tasking an interferer when possible, and so on.).

Regarding claim 9.
Claim 9 incorporates substantively all the limitation of claim 1 in a device form and is rejected under the same rationale.

Regarding claim 12.
Claim 12 incorporates substantively all the limitation of claim 4 in a device form and is rejected under the same rationale.
Regarding claim 13.
Claim 13 incorporates substantively all the limitation of claim 5 in a device form and is rejected under the same rationale.
Regarding claim 14.
Claim 14 incorporates substantively all the limitation of claim 6 in a device form and is rejected under the same rationale.
Regarding claim 15.
Claim 15 incorporates substantively all the limitation of claim 7 in a device form and is rejected under the same rationale.

Regarding claim 17.

Art Unit: 2455
     Abdelmonem teaches a non-transitory memory element storing instructions executable by a processor to cause a centralized control device (Abdelmonem ¶ [0070]-[0071] processor 122 based on a system diagnostic to obtain particular information relating to an interferer and re-tasking the interferer and further teaches in ¶ [0248] a non-transitory medium that is capable of storing or encoding a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methods of the subject disclosure), to: analyze crowdsourced wireless diagnostic information received from a plurality of devices (the Examiner has interpreted the term “crowdsourced” based on ordinary and customary meaning: such meanings include “obtaining information about multiple devices”, “a large number of devices” or “obtaining data about devices”, and thus, Abdelmonem teaches in ¶ [0075] that a diagnostic system obtains information about several mobile units 12, 13A, 13B, 13C and 13D of Fig. 1 which are equivalent to “crowdsourced wireless”. The diagnostic system obtaining and analyzing the interference data about the several mobile units 12, 13A, 13B, 13C and 13D of Fig. 1 to determine and to provide sufficient information to mitigate interference by means other than filtering, such as, for example, interference avoidance by way of antenna steering at the base station, beam steering, re-tasking an interferer when possible, and so on.); 
           identifying an operating condition, based on the analysis of the crowdsourced wireless diagnostic information (Abdelmonem teaches in ¶ [0042] how to detect “identify” signal interference according to at least one threshold, monitoring a location of each of a plurality of communication devices which include the mobile unit 12 of Fig. 1 “wireless communication device” communicatively coupled to the plurality of communication systems, detecting ‘identifying” a first communication device i.e., the mobile unit 12 of Fig. 1 “wireless communication device” of the plurality of communication devices experiencing a degradation “identify an operating condition” in communications with a first 

Art Unit: 2455
communication system of the plurality of communication systems and further receiving signal interference information “the monitored diagnostic information” from a plurality of communication systems); 
          define a mitigation action corresponding to the operating condition (Abdelmonem teaches in ¶ [0212] about the capacity demand to shift and provide the control of antenna for SON (self-organizing networks) and link conditioning algorithms can adjust positions of antennas (e.g., tilt down) on one site to reduce coverage and focus capacity while simultaneously up-tilting antennas of neighboring sites to fill in coverage gaps. This can shift traffic reducing the interference from UEs serviced by neighboring sites so that the mitigation action determined or defined to improve the network performance as disclosed in ¶ [0214]); and 
          transmit, to a device, information representative of the mitigation action, wherein the information is usable by the device to perform the mitigation action to mitigate adverse effects of the operating condition when the operating condition is experienced by the device (Abdelmonem teaches in ¶ [0005] how the method involving short range or long range wireless communications, interference from unexpected wireless sources can impact the performance of a communication system leading to lower throughput, dropped calls, reduced bandwidth which can cause traffic congestion, or other adverse effects, which are undesirable and further teaches in ¶ [0075] how the diagnostic system detects the interferer impact on network performance, and it may provide sufficient information to mitigate interference by means other than filtering, such as, for example, interference avoidance by way of antenna steering at the base station, beam steering, re-tasking an interferer when possible, and so on).
Regarding claim 18. 

Art Unit: 2455

       Abdelmonem teaches wherein the instructions are executable to further cause the centralized control device (Abdelmonem teaches in ¶ [0226] provides a centralized system to manage the mitigation to perform analysis based on expected SINR threshold(s), to: define a plurality of mitigation actions corresponding to the operating condition, wherein Atty. Dkt. No.: 1888-73901Page 50 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.the mitigation action is comprised in the plurality of mitigation actions (Abdelmonem teaches in ¶ [0212] about the capacity demand to shift and provide the control of antenna for SON (self-organizing networks) and link conditioning algorithms can adjust positions of antennas (e.g., tilt down) on one site to reduce coverage and focus capacity while simultaneously up-tilting antennas of neighboring sites to fill in coverage gaps. This can shift traffic reducing the interference from UEs serviced by neighboring sites so that the mitigation action determined or defined to improve the network performance as disclosed in ¶ [0214]); and 
          transmit respective information representative of a different mitigation action of the plurality of mitigation actions to a different respective set of devices for each different mitigation action of the plurality of mitigation actions, wherein the respective information is usable by each device of the respective receiving set of devices to perform the mitigation action represented by the information to mitigate adverse effects of the operating condition when the operating condition is experienced by the device of the respective receiving set of devices (Abdelmonem teaches in ¶ [0005] how the method involving short range or long range wireless communications, interference from unexpected wireless sources can impact the performance of a communication system leading to lower throughput, dropped calls, reduced bandwidth which can cause traffic congestion, or other adverse effects, which are undesirable and further teaches in ¶ [0075] how the diagnostic system detects the interferer impact on network performance, and it may provide sufficient information to mitigate interference by means 

Art Unit: 2455

other than filtering, such as, for example, interference avoidance by way of antenna steering at the base station, beam steering, re-tasking an interferer when possible, and so on.). 
Regarding claim 20. 
          Abdelmonem teaches wherein the instructions are executable to further cause the centralized control device (Abdelmonem teaches in ¶ [0226] provides a centralized system to manage the mitigation to perform analysis based on expected SINR threshold(s), to: transmit information representative of the preferred mitigation action to a subset of the plurality of devices that includes devices that have been affected by the operating condition (Abdelmonem teaches in Fig. 1 mobile units 12, 13A, 13B, 13C and 13D a plurality of devices and equivalent to “a subset of the plurality of devices” and also teaches in ¶ [0131] that if the interferer is known to be a communication device in the network, the diagnostic system can direct a base station in communication with the communication device to direct the communication device to another channel so as to remove the interference experienced by a neighboring base station and further teaches in ¶ [0136] that for mitigating interference such as shown in FIG. 15. Method 700 can be performed singly or in combination by a mobile communication device affected).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Art Unit: 2455



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem in view of Pohlack et al. (US. Pat. No. 10,698,668 B1, hereinafter Pohlack).

Regarding claim 2. Abdelmonem teaches the apparatus of claim 1.

         

Art Unit: 2455

       Abdelmonem does not explicitly teach wherein the processor is configured to further cause the device to: receive code implementing the mitigation action; and perform the mitigation action according to the received code.
        However, Pohlack teaches wherein the processor is configured to further cause the device to: receive code implementing the mitigation action (Pohlack teaches in Fig. 4 which sows different steps that includes the step of receiving a command to generate a code and further teaches in the [Col. 1, lines 52-55] the generated code is a binary code that performs custom code transformations into a compilation process and further teaches in [Col. 1, lines 45-48] that an example of the time code transformations which can be employed to mitigate a type of branch-prediction-based attack for improved device operation); and 
           perform the mitigation action according to the received code (Pohlack teaches in [Col.1, lines 45-48] that an example of the time code transformations which can be employed to mitigate a type of branch-prediction-based attack for improved device operations and further teaches in [Col. 19, lines 10-14] how to apply “perform” to patch the mitigate branch-prediction based attach for the improved device function).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of generating a code in order to perform a mitigation process ([Col. 1, lines 45-55]) of Pohlack into the teachings of Abdelmonem invention. One would have been motivated to do so in order to effectively patching the device to avoid vulnerabilities on the installed software and applications that are susceptible to cyber-attacks, reduces security risk and 


Art Unit: 2455

ensures users software and applications are kept up-to-date and run smoothly, supporting system uptime.

Regarding claim 3. 
          Abdelmonem does not explicitly teach wherein the code includes one of: uncompiled code; or binary code usable for hot patching an operating system of the device.
           However, Pohlack teaches wherein the code includes one of: uncompiled code; or binary code usable for hot patching an operating system of the device (Pohlack teaches in [Col. 18, lines 62-67 and Col. 19, lines 1-2], the hot patch is applied once the binaries code are installed in appropriate locations in the code repository to execute the software in the software components. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen to address “binary code useable for hot patching…”).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of applying a binary code in order to perform a hot patch on devices ([Col. 18, lines 62-67 and Col. 19, lines 1-2]) of Pohlack into the teachings of Abdelmonem invention. One would have been motivated to do so in order to prevent unintended security compromises in the iOS app ecosystem and further to allow software to be updated without extensive downtime, and the execution of software can be performed dynamically on components in an efficient manner.  


Art Unit: 2455

Regarding claim 10.
Claim 10 incorporates substantively all the limitation of claim 2 in a device form and is rejected under the same rationale.
Regarding claim 11.
Claim 11 incorporates substantively all the limitation of claim 3 in a device form and is rejected under the same rationale.

Claims 8, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmonem in view of Dhanda et al. (US. Pub. No. 2014/0199993 A1, hereinafter Dhanda).

Regarding claim 8. Abdelmonem teaches the apparatus of claim 7.
           Abdelmonem teaches about mitigation by providing different techniques antenna steering at the base station, beam steering, re-tasking an interferer when possible in ¶ [0075] but Abdelmonem does not provide a selection option and thus, Abdelmonem does not explicitly teach wherein the mitigation action is selected from among the plurality of different mitigation actions based on respective results of performing each mitigation action of the plurality of mitigation actions.
           However, Dhanda teaches wherein the mitigation action is selected from among the plurality of different mitigation actions based on respective results of performing each mitigation action of the plurality of mitigation actions (Dhanda teach in ¶ [0053]-[0054] a desense and optimal mitigation 



Art Unit: 2455

selection option based on a result may be developed for most or all interference scenarios for the transmitting and receive signal-types. For example, a desense mitigating action on the wireless device 

processor may be selected to maximize reduction in interference (i.e., minimize interference) while minimizing the possible degradation of service and also selecting an optimal mitigation action using a desense mitigation matrix so that the mitigating action may be tailored a particular combination of transmission and receive activity).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of selecting a mitigation options based on matrix and a desense optimal mitigation action ([0053]-[0054]) of Dhanda into the teachings of Abdelmonem invention. One would have been motivated to do so in order to avoid or reduce conflicts between a scheduled transmission on a device and the receive activity on another device. The method enables the wireless device to maximize reduction in interference, while minimizing possible degradation of service by tailoring the mitigating action to properties of transmit and receive signals without causing the scheduled transmission to fail.

Regarding claim 16.
Claim 16 incorporates substantively all the limitation of claim 8 in a device form and is rejected under the same rationale.




     Art Unit: 2455

Regarding claim 19. Abdelmonem teaches the apparatus of claim the non-transitory memory element of claim 18. 
          Abdelmonem teaches about different mitigation by providing different mitigation techniques antenna steering at the base station, beam steering, re-tasking an interferer when possible in ¶ [0075]
wherein the instructions are executable to further cause the centralized control device to: analyze the respective results a diagnostic system obtains information about several mobile units 12, 13A, 13B, 13C and 13D of Fig. 1 which are equivalent to “crowdsourced wireless”. The diagnostic system obtaining and analyzing the interference data about the several mobile units 12, 13A, 13B, 13C and 13D of Fig. 1 to determine and to provide sufficient information to mitigate interference by means other than filtering, such as, for example, interference avoidance by way of antenna steering at the base station, beam steering, re-tasking an interferer when possible, and so on).
            Abdelmonem does not explicitly teach receive respective results corresponding to each different mitigation action having been performed; and select one mitigation action from among the plurality of mitigation actions as a preferred mitigation action, based on the analysis of the respective results.  
          However, However, Dhanda teaches receive respective results corresponding to each different mitigation action having been performed (Dhanda teach in ¶ [0053], results of a selection process (e.g., the algorithm in method 400 of FIG. 4A) for the various combinations of scheduled transmissions and receive activities may be predetermined and stored in a desense mitigation matrix/look-up table); and 
          Select one mitigation action from among the plurality of mitigation actions as a preferred mitigation action, based on the analysis of the respective results (Dhanda teach in ¶ [0053]-[0054] a desense and optimal mitigation selection option based on a result may be developed for most or all 

Art Unit: 2455

interference scenarios for the transmitting and receive signal-types. For example, a desense mitigating action on the wireless device processor may be selected to maximize reduction in interference (i.e., minimize interference) while minimizing the possible degradation of service and also selecting an optimal mitigation action using a desense mitigation matrix so that the mitigating action may be tailored a particular combination of transmission and receive activity).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of selecting a mitigation options based on matrix and a desense optimal mitigation action ([0053]-[0054]) of Dhanda into the teachings of Abdelmonem invention. One would have been motivated to do so in order to avoid or reduce conflicts between a scheduled transmission on a device and the receive activity on another device. The method enables the wireless device to maximize reduction in interference, while minimizing possible degradation of service by tailoring the mitigating action to properties of transmit and receive signals without causing the scheduled transmission to fail.









Art Unit: 2455

Response to Arguments

          Applicant argues that the prior art of record Abdelmonem fails to teach or suggest at least the claimed combination of "monitor first wireless diagnostic information" which "includes respective information corresponding to different operating domains associated with wireless communications of the device", and "identify an operating condition of the wireless communications of the device presently experienced by the device, based on the monitored diagnostic information". The claim explicitly recites the presently experienced operating condition of the device being identified based on the monitored diagnostic information. Applicant further argues that Abdelmonem remains entirely silent with respect to the monitoring of diagnostic information corresponding to different operating domains associated with wireless communications of device for the purpose of identifying presently experienced operating condition of the device. (Remarks, Pages 6-7). 
           In response to the above Applicant’s arguments, the Examiner respectfully disagrees. First, “Wi-Fi___33, ZigBee, Bluetooth, etc.” are equivalent to the claimed “different operating domains” in light of the Applicant’s specification ¶ [0091] and thus, the prior art of record Abdelmonem teaches how to monitor wireless devices based on diagnostic information by associating this diagnostic information with different operating domains. For example, Abdelmonem teaches at least in ¶ [0074]-[0075], ¶ [0156], ¶ [0232]-[0233], ¶ [0238], and ¶ [0256] how to collect a diagnostic information of wireless device and signal to interference plus noise ratio (SINR) which can be an indicator to measure a quality of wireless communications between mobile and stationary communication devices such as base station(s) and further the diagnostic system compares a database of previously characterized interferers to determine 

Art Unit: 2455

the identity of the interference when a match is detected on “a computer, a set-top box, a child monitor, a wireless access point (e.g., Wi-Fi___33, ZigBee, Bluetooth, etc.)” these processes functionally are equivalent to the process of monitoring  first wireless diagnostic information" which "includes respective information corresponding to different operating domains associated with wireless communications of the device. Second, Abdelmonem teaches at least in ¶ [0042], ¶ [0044] detecting or identifying the location of each mobile devices (i.e., 12, 13A, 13B, 13C and 13D of Fig. 1) by monitoring them while they are experiencing degradation or gradation operating condition (i.e., experiencing poor or good operating condition) this process functionally is equivalent process to the claimed “the wireless communications of device for the purpose of identifying presently experienced operating condition of the device” and therefore, Abdelmonem as a whole not silent to teach the claimed limitations inherently. 
   
         Applicant also argues that even if the detection of the signal interferes of the spectral related information, there is no basis for the Office Action’s assertion that the signal interference detection is performed based on the frequency of occurrence in the interferers of the spectral related information (Remarks, page 7).
           In response to the above argument, the Examiner respectfully disagrees because the prior art of record Abdelmonem teaches in ¶ [0042] that the detection of the interference is performed according to a threshold and further teaches that the degradation of the communication device is determined, which indicates that the degradation is determined based on interference information or monitored information. Therefore, the prior art of record Abdelmonem teaches the limitation in question.

Application/Control Number: 16/872, 1655                                                                                          Page 21.
Art Unit: 2455

              Furthermore, any remaining arguments are addressed by the response above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Art Unit: 2455

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455